MacIntyre, P. J.
Napoleon Peeler, Bright Dixon and Walter Ponder were indicted for simple larceny. Peeler and *103Dixon were tried under the indictment and found guilty. Their motion for a new trial was overruled and they excepted.
Under all of the evidence in the case and the statements of the defendants, the jury was authorized to find that the offense was committed in Washington County, Georgia, at a time within the statute of limitations and to find that Peeler and Ponder drove the cattle or led them away from the prosecutor’s lot; took them to the woods and waited for Dixon to come and pick them up; that they then went to the home of one Red Norris where Dixon borrowed his truck; they then returned to where the cattle were, leaving the truck by the roadside until the women who were with them were taken home, and returned to where the cattle and the truck were, loaded the cattle thereon and carried them away.. After disposing of them, they returned the truck to the owner as soon as they discovered that the prosecutor was making a diligent search for his cattle, they left for Florida where they were later arrested and released because at the time of their release the truck in which they had hauled the cattle had not been discovered. After once having been arrested and released, they evidently felt safe to return to Georgia and when the truck finally was located they were again arrested and brought to trial. It follows that the evidence was sufficient to authorize the verdict finding the defendants guilty.
Headnote 2 requires no further explanation.
The court did not err in overruling the motion for a new trial.

Judgment affirmed.


Gardner and Townsend, JJ., concur.